Citation Nr: 0007527	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for myocardial infarction 
with hypertension, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal was docketed at the Board in 1995.


FINDING OF FACT

The veteran's service-connected myocardial infarction with 
hypertension is currently manifested by apparent angina and 
an inability to perform more than light manual labor.

CONCLUSION OF LAW

The criteria for a 60 percent rating for myocardial 
infarction with hypertension have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Codes 7005, 7017 (as promulgated before and after 
January 12, 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for residuals, myocardial 
infarction, status post coronary artery bypass graft, with 
hypertension, for which the RO has assigned a 30 percent 
rating under Diagnostic Codes 7005-7017 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the disability for which entitlement to an increased rating 
is asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.

Pursuant to Diagnostic Code 7005, prior to January 12, 1998, 
a 30 percent rating was warranted for arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, with 
ordinary manual labor feasible; a 60 percent rating was 
warranted following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, and with more than light manual 
labor not feasible.

Pursuant to Diagnostic Code 7017, prior to January 12, 1998, 
a 100 percent rating was warranted for one year following 
coronary artery bypass surgery, the disability to thereafter 
be rated as arteriosclerotic heart disease, with a minimum 
rating of 30 percent.  

Effective January 12, 1998, in accordance with the provisions 
of Diagnostic Codes 7005 and 7017, a 30 percent rating is 
warranted for coronary bypass surgery if a workload of 
greater than 5 METs (metabolic equivalents) but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram or X-ray; a 60 percent 
rating is warranted if there was more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.

The veteran contends, in essence, that his service-connected 
myocardial infarction with hypertension is more severely 
disabling than currently evaluated.  In this regard, the 
record reflects that the veteran, in the aftermath of 
experiencing a myocardial infarction, underwent cardiac 
catheterization under non-VA auspices in September 1993.  The 
following month, in conjunction with undergoing a treadmill 
exercise, blood pressure readings of 130/100, 190/100, 210/96 
and 214/110 were recorded.  In December 1993, the veteran, 
who was then employed as a letter carrier, was medically 
cleared to resume working on a "[l]ight duty" basis.  In 
February 1994, in conjunction with undergoing a treadmill 
exercise, blood pressure readings of 140/104, 178/96 and 
190/100 were recorded.  

When he was examined by VA in May 1995, the veteran related 
that he had returned to "full duty" as a letter carrier after 
having been on limited duty the previous year.  In 
conjunction with the examination, blood pressure readings of 
200/120, 190/120 and 200/120 were recorded.  An 
electrocardiogram revealed left ventricular hypertrophy and 
left atrial enlargement.  The diagnoses implicated history of 
myocardial infarction and uncontrolled hypertension.

When seen under non-VA auspices in December 1996, on which 
occasion a blood pressure reading of 136/100 was recorded, 
the veteran complained of experiencing, without activity, 
"some" shortness of breath as well as chest pain.  The 
impression was chest pain and "possible angina".  When seen 
the following month, the veteran had "no breathing problems" 
and was "feeling fine"; his blood pressure was recorded as 
being 204/104.  It was thought advisable to adjust the 
veteran's hypertension medication, which was apparently 
accomplished.  The veteran was scheduled to next present "in 
six months".  Thereafter, when he presented in July 1997, a 
blood pressure reading of 128/70 was recorded.  

When he was examined by VA in January 1998, the veteran 
indicated that he experienced "some" chest pressure, 
especially if doing "manual labor such as lifting [mail] 
sacks".  He elaborated that he worked at manual labor four 
hours per day, and indicated that when doing so he 
experienced "shortness of breath" as well as chest pain for 
the entire four hours.  On physical examination, blood 
pressure readings were recorded of 180/108, 176/106 and 
180/108 in the sitting, standing and recumbent positions, 
respectfully.  A chest X-ray revealed "mild cardiomegaly".  
The examination diagnosis was coronary artery disease, "METS-
6".

Most recently, when he was examined by VA in November 1998, 
the veteran indicated that his postal position obliged him to 
lift items averaging "20 pounds" in weight.  He indicated 
that such activity was not accompanied by shortness of 
breath, though he experienced "some heart pounding" on 
extensive heavy exertion.  He further related that he was 
able to walk up to a mile without stopping and that he did 
not experience dyspnea or chest pain with walking on level 
ground.  On physical examination, recorded blood pressure in 
the supine position was 150/92 and 140/90 in the right and 
left arm, respectfully.  A multiple gated acquisition scan 
revealed an ejection fraction, relative to the left 
ventricle, of 57 percent, noted to be "within normal limits".  
The examiner observed, on review of the record, that recently 
administered tests, including a nuclear perfusion study which 
revealed normal myocardial perfusion, were "consistent with 
fair exercise capacity and no evidence of myocardial 
ischemia".  The examiner further observed that a recently 
administered treadmill had revealed no evidence of ischemia, 
and thus it was "unlikely" that the veteran's "chest 
discomfort represents angina, although not impossible."  The 
examiner further observed that the veteran's treadmill had 
revealed "a fair exercise capacity, but below average for a 
man of [the veteran's] age."  

Based on the foregoing, the examiner opined that the veteran 
did not then "have substantiated anginal attacks" and that he 
was "capable of performing light manual labor (lifting up to 
20 lbs)".  However, in view of the veteran's "sub-normal 
exercise capacity", the examiner was of the view that the 
veteran "may not be able to lift more than 50 lbs," though 
the same was not proven by his "exercise test". 

In considering the veteran's claim for an increased rating 
for his service-connected myocardial infarction, the Board's 
analysis will contemplate the above-stated rating criteria 
which was in effect through January 11, 1998, as well as that 
which, see 62 Fed. Reg. 65,207-224 (December 11, 1997) became 
effective on January 12, 1998. 

Concerning entitlement to an increased rating pursuant to the 
common provisions of Diagnostic Codes 7005 and 7017, which 
became effective on January 12, 1998, the Board's analysis 
thereunder implicates the consequences occasioned by engaging 
in workloads involving varying degrees of exertion, as 
measured in metabolic equivalents ("METs").  In this 
connection, however, on his examination by VA in January 
1998, the veteran, who on such occasion indicated that he 
engaged in apparently routine manual labor for a portion of 
each workday, was assessed as having 'METS-6' coronary artery 
disease, which numerical designation at least facially 
equates with no more than a 30 percent disability evaluation 
under the pertinent (revised) rating criteria cited above.  
Even such evaluation would, in the present evidentiary 
context, be tentative, inasmuch as exertion to such extent, 
while plausibly precipitive of shortness of breath, 
apparently occasions no fatigue or dizziness.  In addition, 
while ventricular hypertrophy was indicated on an 
electrocardiogram accomplished in May 1995 and a January 1998 
chest X-ray revealed 'mild cardiomegaly', the foregoing 
findings are merely representative of disability warranting a 
30 percent rating under the revised rating criteria (for 
Codes 7005 and 7017) set forth above.  In view of the latter 
observations, then, and in the absence of any evidence 
documenting either temporal congestive heart failure or such 
requisite left ventricular dysfunction as would be 
commensurate with a 60 percent rating under the revised 
criteria, the Board is constrained to conclude that an 
increased disability rating under the common provisions of 
Diagnostic Codes 7005/7017 is not in order.

However, on consideration of the veteran's appeal for an 
increased rating pursuant to the provisions of Diagnostic 
Code 7005 which were in effect through January 11, 1998, the 
Board is of the opinion, owing to the reasoning advanced 
hereinbelow, that a 60 percent disability evaluation is in 
order.  In this regard, the Board observes that recurrent 
angina may in fact be present, given the reference to 
'possible angina' when the veteran was seen under non-VA 
auspices in December 1996.  In addition, the VA examiner's 
opinion in November 1998, i.e., that the veteran could 
perform manual labor though not to involve lifting more than 
50 pounds, is, in the Board's opinion, susceptible to an 
interpretation that it was not feasible for the veteran to 
perform more than light manual labor.  These latter 
considerations, in turn, with favorable resolution of 
reasonable doubt, are found to be representative of such 
disablement as to warrant entitlement to a 60 percent rating 
in accordance with the provisions of Diagnostic Code 7005, as 
promulgated through January 11, 1998.  Accordingly, such 
increased disability evaluation (i.e., to 60 percent) is 
granted.  

On further consideration, however, of whether a rating in 
excess of 60 percent is warranted, the Board is readily 
persuaded that it is not.  In this regard, the Board would 
merely observe that there is no evidence documenting the 
presence of factors including congestive heart failure or 
that more than sedentary employment is precluded.  

Finally, as it bears potentially on the veteran's claim for 
an increased rating for myocardial infarction with 
hypertension, the Board has considered the discussion 
recently advanced by the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999), wherein it indicated that, especially when there was 
a long duration between a claimant's original claim for 
service connection and the assignment of an original rating, 
separate ("staged") ratings may be assigned with respect to 
original claims for distinct separate periods of time during 
the appeal period based on the facts found.  However, 
relative to the veteran's service-connected myocardial 
infarction with hypertension, the duration between receipt of 
the veteran's related original claim (October 1993) and the 
assignment of the initial rating was quite brief, i.e., only 
two months.  Accordingly, the Board is of the view that the 
Fenderson rationale does not substantively apply relative to 
the appeal.


ORDER

An increased rating for myocardial infarction with 
hypertension is granted, to the extent indicated, subject to 
the controlling regulations governing the payment of monetary 
benefits. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

